Citation Nr: 0318788	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-24 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to service connection for a dental disability for 
the purposes of obtaining Department of Veterans Affairs (VA) 
outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Michael F. McCarthy, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from January 1942 to September 
1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a determination of the Department of Veterans Affairs 
(VA) Medical Center (MC) in Boise, Idaho.  In November 2002, 
the veteran testified at a hearing before the undersigned 
acting Veterans Law Judge sitting at the Boise Regional 
Office (RO).  


REMAND

There has been a change in the law during the pendency of 
this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002).  Essentially, this law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In light of the enactment of the VCAA, and for the reasons 
set forth below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and its implementing regulations.  

Initially, the Board notes that the veteran has not been 
notified of the VCAA and its effect on his claim.  In 
accordance with the VCAA, therefore, the RO must notify the 
veteran of any information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence is to be provided by the veteran and what part VA 
will attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1) (2002); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Additionally, a review of the record reveals that additional 
evidentiary development must be completed.  As set forth 
above, the veteran is seeking entitlement to VA outpatient 
dental treatment.  Generally, a veteran is entitled to VA 
outpatient dental treatment if he qualifies under one of the 
categories outlined in 38 U.S.C.A. § 1712 (West 2002) and 38 
C.F.R. § 17.161 (2002).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence assembled 
thus far does not appear to show that he has an adjudicated 
service-connected compensable dental condition, nor has he 
alleged that his dental condition would warrant a compensable 
rating under the rating schedule.  See e.g., 38 C.F.R. § 
4.150 (2002).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
1943, clearly his recent application is untimely under the 
aforementioned eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2002).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2002).  In this case, the evidence assembled thus far does 
not appear to show in-service dental trauma, nor has the 
veteran alleged that his dental condition resulted from 
combat wounds or other service trauma.  

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Again, however, neither the contentions of 
the veteran nor the evidence of record contains any 
indication that this eligibility category is applicable.  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include Class III eligibility, which 
extends to those veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service-
connected disabilities are rated as totally disabling, and 
some veterans who are Chapter 31 vocational rehabilitation 
trainees.  38 C.F.R. § 17.161(g), (h), (i).

In this case, the record on appeal includes VA dental 
records, dated from 1977 to 1996, showing that the veteran 
received dental care during this period on a Class III basis.  
In that regard, the record shows that service connection is 
in effect for duodenal ulcer disease (rated as 20 percent 
disabling), and periduodenal adhesions (rated as zero percent 
disabling).  It appears, therefore, that the veteran 
previously received outpatient dental treatment based on a 
determination that his dental condition was complicating his 
service-connected ulcer disability.  At his Board hearing, 
the veteran submitted an August 2000 letter from Dr. Max S. 
Banner, DMD, who indicated that the veteran's periodontal 
problems and difficulty with sensitive teeth were 
attributable to his stomach problems, and other dental 
records dated in 1986.  However, he did not waive RO of this 
medical evidence.  

Additionally, in his written statement, Dr. Banner said that 
he sent the veteran to see Dr. Newton, a periodontist in Twin 
Falls, Idaho.  The veteran testified that he saw that dental 
specialist and was also treated by Dr. Rea, a 
gastroenterologist.  Records pertaining to this medical 
treatment should be obtained. 

The Board notes that under the VCAA, the assistance provided 
by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. VCAA (codified at 38 U.S.C.A. § 5103A(d)(1)).  Given 
the evidence discussed above, the Board concludes that a VA 
dental examination of the veteran must be performed in this 
case.  

In addition, the Board observes that the veteran's service 
dental records do not appear to be of record.  Under the 
VCAA, the assistance provided by the Secretary shall include 
obtaining the claimant's service medical records and other 
relevant records pertaining to the claimant's active service 
that are held or maintained by a governmental entity.  Thus, 
an attempt should be made to obtain any additional service 
dental records.  38 U.S.C.A. § 5103A(c)(1); see also 38 
U.S.C.A. § 5103A(b)(3) (providing that whenever the Secretary 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain those records shall continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile).

Accordingly, this case is REMANDED for the following actions:

1.	The RO should send the appellant a letter 
regarding the VCAA and its effect on his 
claim, and he should be advised that he 
might submit any additional evidence in 
support of his claim.

2.	The RO should contact the veteran and 
request complete mailing addresses for Dr. 
Rea, a gastroenterologist, and Dr. Newton, 
a periodontist in Twin Falls, Idaho.  Then, 
after obtaining any necessary 
authorizations from the veteran, the RO 
should request all records regarding the 
veteran's treatment for any dental or ulcer 
disorders from Dr. Rea for the period from 
approximately April 2002 to the present and 
from Dr. Newton from approximately August 
2000 to the present.

3.	The RO should contact the National 
Personnel Records Center (NPRC) or other 
appropriate repository of records and 
request copies of all of the veteran's 
service dental records.  All efforts to 
obtain such records should be documented in 
the claims folder.

4.	The RO should then schedule the veteran for 
VA dental examination to determine the 
nature and etiology of his current dental 
condition.  All indicated tests and studies 
should be performed and all clinical 
manifestations reported in detail.  After 
reviewing the pertinent historical data in 
the claims folder and conducting a thorough 
dental examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50-50-probability) that the veteran 
currently exhibits any diagnosed dental 
disorder that is causally related to his 
active service, any incident therein, or 
any service-connected disability or whether 
such an etiology or relationship is less 
than likely (i.e., less than a 50-50 
probability).  The dentist should also 
indicate whether any dental condition 
identified on examination is complicating 
either of the veteran's service-connected 
disabilities.  The claims files should be 
made available to the examiner prior to 
examination and the examination report 
should indicate if the veteran's medical 
records were reviewed.  A complete 
rationale should be provided for any 
opinion expressed by the examiner.

5.	The RO should carefully review the 
examination report to ensure that it 
complies with this remand, including all 
requested findings and opinions.  If not, 
the report should be returned to the 
appropriate VA examiner for corrective 
action.  See Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.

7.	Thereafter, the RO should readjudicate the 
appellant's claim for service connection 
for a dental disability for the purposes of 
obtaining VA outpatient dental treatment.  
If the benefits sought on appeal remain 
denied, the appellant and his attorney 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal since the 
September 2000 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



